HARALSON, J.
In The State v. Glaze, 9 Ala. 283, on a question similar to the one here raised, the court held that the only object in stating the names of persons connected with the offense committed, is to enable the jury to identify the crime or the person ; that it is a sufficient description, if it be impossible to mistake the one described for another, and that it is material only to ascertain if the crime charged was committed by the persons named, which being established, “it was unimportant that the one or the other was sometimes known by some other name, if, in point of fact, the one used in the indictment was ever recognized, or applied to the party.” The question, therefore, as to the woman, Oroffit, with whom the defendant is alleged in the indictment to have committed the adultery, is one, not so much of name, as of identification. If she was ever recognized by the name of “Oroffit”, or had it applied to her, that was sufficient, if the jury were without reasonable‘doubt that the offense was committed by the defendant ivith her, although her real name may have been Crawford.
The only evidence in the transcript relied on to show that the woman was ever known or recognized by the name of Oroffit was, that one of the witnesses for the defendant, while-testifying, pronounced the name both Croffit and Crawford, but lie did not state by which she was known or called, whether by the one or the other, or both, nor to any fact tending to show why he had pronounced her name both ivays, nor- was he asked - for any ¡ This evidence did not tend to show that she was ever known or called by the name' of Oroffit. The other evidence tends to show, that the -defendant committed adultery with Dolly Crawford ; but none of the witnesses refer to or speak of her as Dolly Oroffit, but all of them *142as Dolly Crawford ; and one of the witnesses for the State and one for the defendant testified that she was known and called by the name of Crawford.
If there had been any evidence tending to show that the woman was ever known or called by the name of Croffit, the two first charges asked by defendant and refused, would have been properly refused, since in .that case, — the question not being one of name but of identification, — it would have made no difference what her real name was, but rather how she was recognized or called , and the third charge would have been good, since it correctly hypothesized, that the jury must be convinced beyond reasonable doubt, that she was sometimes known and called Dolly Croffit, as charged in the indictment, before they could convict defendant. But, as applied to the evidence — there being none tending to show that the woman’s name was Croffit, or that she was sometimes known or called by that name — all three of the charges should have been given, as they postulate, when separately considered, that fora conviction, the State should show, either that her name was Croffit, or that she was sometimes known or called by that name.
Sections 4389 and 4390 prescribe the practice in case any person is incorrectly described in the indictment.
Reversed and remanded.